DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Life Technologies Corporation application filed with the Office on 11 March 2020.

Claims 20-41 are currently pending and have been fully considered.

The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendment filed on 21 May 2020, is acknowledged and has been entered.

Priority
The instant application is a Divisional Application from a US Patent Application, 15/643,667, filed on 7 July 2017, which is a Divisional Application from a US Patent Application, 14/158,696, filed on17 January 2014, which is a Continuation Application of a US Patent Application, 12/862,460, filed on 24 August 2010, which claims priority to US Provisional Patent Applications: 61/237,287 (filed 26 August 2009), 61/237,195 (filed 26 August 2009), 61/236,795 (filed 25 August 2009) and 61/236,293 (filed 24 August 2009).  Therefore, the instant application has an effective filing date of 24 August 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 21 May 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,613,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claim 20 are taught by patented claims 1 and 9; all the limitations of instant claim 21 are taught by patented claim 1; all the limitations of instant claim 22 are taught by patented claim 2; all the limitations of instant claim 23 are taught by patented claim 3; all the limitations of instant claim .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Each of claims 21, 22, and 29-35 recites the limitation "the tooth", and are dependent upon instant claim 20.  Instant claim 20 recited “at least one tooth”.  Therefore, it is unclear if the recitation of “the tooth” is meant to refer to all teeth included under the term “at least one term”.   There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest incidents of “the tooth” be amended to “the at least one tooth”.

The terms “sharp bands” and “high resolution” in claim 37 are a relative terms which renders the claim indefinite. Said terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 28, 36 and 38 each recites the limitation "the cassette".  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests incidents of “the cassette” be amended to “the gel cassette”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 25, 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent to Leka (US 5,411,657; hereinafter, “Leka”) in view of a US Patent to Saito, et al. (US 5,785,835; hereinafter, “Saito”).

Regarding claim 20, 29, 30 and 35, Leka discloses molded plastic electrophoresis cassettes (which reads on the instantly claimed, "[a]n apparatus for gel electrophoresis"). Leka teaches an invention comprises a pair of thin, flat, rectangular, molded plastic plates which overlay one another in opposing but spaced apart relation to form a gap for holding a gel medium (Col. 2, lines 29-32; which reads on the instantly claimed, "a gel cassette having a retainer plate and a divider plate"). Leka further teaches a comb (58) that consists of a handle portion (60) and a number of depending fingers (62, i.e., teeth) which protrude into the gel and form the "a comb having at least one tooth . . .”).
Leka does not explicitly teach the at least one tooth of the comb has a wedge-shape.
However, Saito discloses an electrophoresis device, wherein is taught a comb (30) having at least one wedge-shaped tooth with a first thickness at a proximal end and a second thickness at a distal end (Col. 5, lines 47-51 ), wherein the first thickness (i.e., the thickness above the top of the bevel cut) is greater than the second thickness (i.e., the thickness of the bottom of the tooth), wherein angled surface resulting from the bevel cut at 30° (as shown in Figure 6) extends from the distal end (tooth bottom) to the proximal end (portion of tooth above top end of said cut), wherein the tips of the teeth have flat surfaces (Figure 6) and, wherein said at least one wedge-shaped tooth of the comb is configured to form sample wells in the electrophoresis gel (Col. 2, lines 41-62) which would have the same shape characteristics as the dimensions of teeth.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have modified the comb taught by Leka to incorporate the features as taught by Saito because it provides a comb that will result in higher resolution DNA bands (Saito, Col. 5, lines 51-59).

Regarding claim 25, Leka demonstrates a 10-tooth comb, as shown in the above reproduction of Figure 7.

32) into which the comb may be placed into the gel.

Regarding claims 28 and 38, Leka teaches a pair of thin, flat, rectangular, molded plastic plates which overlay one another in opposing but spaced apart relation to form a gap for holding a gel medium (Col. 2, lines 29-32), which would inherently result in two interior surfaces of the cassette.

Regarding claim 31-34, neither Leka nor Saito teach the specific dimensions recited in the instant claims.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 36, Leka teaches a handle portion (60) of the comb taught comb (Col. 5, line 21).

Regarding claim 37, Leka and Saito teach all the structure of the claimed apparatus of claim 20, it is reasonable to believe the inherent characteristics of creating a gel having sharp bands or a gel having high resolution would result from the apparatus render obvious in light of the teachings of the prior art.

Claims 21-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leka as modified by Saito as applied to claim 20 above, and further in view of a US Patent Application Publication to Diller, et al. (US 2009/0035868 A1; hereinafter, “Diller”).

Regarding claims 21-23, Leka and Saito teaches the limitations of claim 20, as outlined above.
Leak and Saito are silent as to the volume of the teeth of the comb and resultant sample wells formed by said teeth.
However, Diller teaches formation of sample wells by introduction of a comb into an electrophoresis gel matrix ([0183]), wherein are taught that the wells can have volumes within the range of 5 μL - 10 ml, among other ranges ([0204]).
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have formed the sample wells in range of volumes as taught by Diller using a corresponding comb, in using the electrophoresis cassettes as disclosed by Leka and Saito because these type of volumes would be useful in the separation, isolation, and collection of a component of interest from a large sample (Diller, [0204]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leka as modified by Saito as applied to claim 20 above, and further in view of a .

Regarding claim 24, Leka and Saito teaches the limitations of claim 20, as outlined above.
Leak and Saito neither teach a lip extending from the exterior surface of at least one of the divider plate or the retainer plate.
However, Latham discloses a slab gel electrophoresis cassette, wherein is taught a protrusion on a front plate of the electrophoresis cassette (33; [0020]).
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the protrusion of the plate, as described by Latham, into the apparatus taught by the combination of Leka and Saito because it would form an electrode buffer chamber for the facilitation of electrophoresis within the electrophoresis cassette.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leka as modified by Saito as applied to claim 20 above, and further in view of a US Patent to Provonchee (US 5,989,403; hereinafter, “Provonchee”).

Regarding claim 26, Leka and Saito teaches the limitations of claim 20, as outlined above.
Leak and Saito neither explicitly teach the composition of the comb.

At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have fabricated the comb of Leka/Saito from the choices taught by Provonchee as this would be a selection of a known material based on its suitability for its intended use. MPEP §2144.07

Claim 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leka as modified by Saito as applied to claims 20 and 38 above, and further in view of a US Patent to Manis, et al. (US 5,685,967; hereinafter, “Manis”).

Regarding claims 39-41, Leka and Saito teaches the limitations of claims 20 and 38, as outlined above.
Leak and Saito neither explicitly teach the use of a coating on the interior surface.
However, Manis teaches that it is obvious to coat the interior surface of a gel cassette with SiOx to form an oxygen barrier (Col. 3, line 60 - Col. 4, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was being made to utilize the teaching of Manis for the apparatus 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
22 March 2022